Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes:
1.	Rejection under 101 for claims 1-3, 5-8, 11 and 13-20 has been withdrawn since the amended independent claims 1 and 13 as a whole recite a combination of limitations that has been found as significantly more.  Further, Rejection under 103 for claims 1-3, 5-8, 11 and 13-20 has been withdrawn since the amended independent claims 1 and 13 as a whole include a combination of limitations that has been found as allowable.    
EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Attorney Darin McCollum on January 25, 2022 and also on the mail from Attorney Darin McCollum to Examiner Thuy Nguyen on February 2, 2022.  
3.	 The Claims have been amended as follows:
This listing of claims will replace all prior versions and listings of claims in the application. 
Listing of Claims:
1.	(Currently Amended) An electronic system comprising a server and a consumer database coupled in communication with the server, the server configured for performing steps comprising: 

receiving, from the consumer electronic device, registration details of a set of consumer payment instruments, 
the registration details including, for each respective consumer payment instrument of the set of consumer payment instruments, payment details for the respective consumer payment instrument and a selection of one or more of the selectable merchant identifiers and the selectable merchant category codes to be associated with the respective consumer payment instrument; 
generating, by a tokenization component of the set of unique first virtual [[token]] tokens respectively for the set of instruments
creating a table on the consumer database; 
storing the registration details and the set of unique first virtual tokens in the table on the [[a]] consumer database by linking each of the respective consumer payment instruments with a respective one of the unique first virtual tokens, wherein the registration details and the set of unique first virtual tokens are stored as identification details; 
generating, by the tokenization component, a common virtual payment token; 
storing the common virtual payment token in the table on the consumer database[[,]] by linking the identification details with the common virtual payment token; 
transmitting the common virtual payment token to the consumer electronic device; 
linking the common virtual payment token to a digital wallet of the consumer electronic device; 
receiving, from an acquirer server of an acquirer financial institution for a merchant, transaction details and the common virtual payment token associated with the digital wallet of the consumer electronic device, the transaction details comprising details of the merchant; 

selecting, by a selection retrieval component of the 
retrieving, by the data retrieval component from the consumer database, the payment details of the selected respective consumer payment instrument; and 
communicating, to an issuer server of an issuer financial institution for the selected respective consumer payment instrument, the transaction details and the payment details of the selected respective consumer payment instrument. 

2.	(Previously Presented) The system according to claim 1, wherein the merchant details comprise a merchant identifier and one or more merchant category codes of the merchant, the selected respective consumer payment instrument being associated with one or more of the merchant identifier and the one or more merchant category codes. 

3.	(Previously Presented) The system according to claim 2, wherein each respective consumer payment instrument is selectable based on one or more of the merchant identifier and the one or more merchant category codes of the merchant. 

4.	(Canceled)

5.	(Original) The system according to claim 1, the steps further comprising receiving, from one or more issuer financial institutions, details of one or more promotional offers. 



7.	(Original) The system according to claim 6, the steps further comprising verifying the details of eligible consumer payment instruments against the consumer database. 

8.	(Original) The system according to claim 5, the steps further comprising updating the consumer database with the details of the promotional offers. 

9.	(Canceled) 

10.	(Canceled) 

11.	(Previously Presented) The system according to claim 9, wherein each respective consumer payment instrument is selectable based on one or more of the associated selectable merchant identifiers and selectable merchant category codes. 

12.	(Canceled) 

13.	(Currently Amended) A computerized method, the method performed by a server coupled to a consumer database, the method [[and]] comprising: 
communicating, to a consumer electronic device, one or more of a set of selectable merchant identifiers and a set of selectable merchant category codes; 

the registration details including, for each respective consumer payment instrument of the set of consumer payment instruments, payment details for the respective consumer payment instrument and a selection of one or more of the selectable merchant identifiers and the selectable merchant category codes to be associated with the respective consumer payment instrument; 
generating, by a tokenization component of the set of unique first virtual [[token]] tokens respectively for the set of instruments 
creating a table on the consumer database; 
storing the registration details and the set of unique first virtual tokens in the table on the [[a]] consumer database by linking each of the respective consumer payment instruments with a respective one of the unique first virtual tokens, wherein the registration details and the set of unique first virtual tokens are stored as identification details; 
generating, by the tokenization component, a common virtual payment token; 
storing the common virtual payment token in the table on the consumer database[[,]] by linking the identification details with the common virtual payment token; 
transmitting the common virtual payment token to the consumer electronic device; 
linking the common virtual payment token to a digital wallet of the consumer electronic device; 
receiving, from an acquirer server of an acquirer financial institution for a merchant, transaction details and the common virtual payment token associated with the digital wallet of the consumer electronic device, the transaction details comprising details of the merchant; 
retrieving, by a data retrieval component of the 

retrieving, by the data retrieval component from the consumer database, the payment details of the selected respective consumer payment instrument; and 
communicating, to an issuer server of an issuer financial institution for the selected respective consumer payment instrument, the transaction details and the payment details of the selected respective consumer payment instrument. 

14.	(Previously Presented) The method according to claim 13, wherein the merchant details comprise a merchant identifier and one or more merchant category codes of the merchant, the selected respective consumer payment instrument being associated with one or more of the merchant identifier and the one or more merchant category codes. 

15.	(Previously Presented) The method according to claim 14, wherein each respective consumer payment instrument is selectable based on one or more of the merchant identifier and the one or more merchant category codes of the merchant. 

16.	(Original) The method according to claim 13, the steps further comprising receiving, from one or more issuer financial institutions, details of one or more promotional offers. 

17.	(Previously Presented) The method according to claim 16, wherein the details of each promotional offer comprise one or more of the following: (i) details of eligible merchants in the promotional offer, (ii) details of eligible consumer payment instruments in the promotional offer, and (iii) a duration of the promotional offer.

18.	(Original) The system according to claim 17, the steps further comprising verifying the details of eligible consumer payment instruments against the consumer database. 

19.	(Original) The system according to claim 18, the steps further comprising updating the consumer database with the details of the promotional offer. 

20.	(Original) A non-transitory computer-readable storage medium storing computer-readable instructions that, when executed, cause a server to perform steps of a method according to claim 13. 
Allowable Subject Matter
4.	This is in response to the applicant's communication RCE filed on December 14, 2021 and Applicant’s communication via email on February 2, 2022, wherein Claims 1-3, 5-8, 11 and 13-20 are allowed and have been examined. Claims 1 and 13 have been amended.  
5.	The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 13, the combination of the prior-art of record teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention.
The dependent claims are allowed for depending on allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is (571) 272-4585 and fax number is 571-273-4585. The examiner can normally be reached on Mon-Thurs, 8:30 am to 5: pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/             Examiner, Art Unit 3681